Citation Nr: 1624134	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with anxiety and panic attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marines Corp from August 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2013, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a PTSD diagnosis under the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, notice was sent to the Veteran in March 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

The Veteran was afforded VA examinations in July 2010 and October 2013.  The examiners reviewed the case file, and considered the Veteran's statements prior to rendering an opinion.  Therefore, the Board finds that the examinations were adequate for adjudication purposes.  Further, the Veteran's service treatment records and VA treatment records have been obtained and considered.  Neither the Veteran nor his representative has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection for PTSD

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).
The Board acknowledges that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  As the Veteran's claim was certified to the Board in July 2011 (prior to August 4, 2014), the diagnosis of his PTSD should conform to DSM-IV.  See 38 C.F.R. § 4.125(a) (2015).

The DSM-IV criteria are as follows:

A.  The person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or ways confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.

B.  The traumatic event is persistently experienced in one (or more) of the following ways: (1) recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions; (2) recurrent distressing dreams of the event; (3) acting or feeling as if the traumatic event were recurring (includes a sense of reliving the experience, illusions, hallucinations, and dissociate flashback episodes, including those that occur on awakening or when intoxicated); (4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; or (5) physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

C.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three (or more) of the following: (1) efforts to avoid thoughts, feelings, or conversations associated with the trauma; (2) efforts to avoid activities, places, or people that arouse recollections of the trauma; (3) inability to recall an important aspect of the trauma; (4) markedly diminished interest or participation in significant activities; (5) feeling of detachment or estrangement from others; (6) restricted range of affect (e.g., unable to have loving feelings); or (7) sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)

D.  Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following: (1) difficulty falling or staying asleep; (2) irritability or outbursts of anger; (3) difficulty concentrating; (4) hypervigilance; or (5) exaggerated startle response.

Here, the competent and probative evidence of record does not reflect a diagnosis of PTSD at any time during the appeal.  Proof a current disability is a threshold to establishing service-connection for PTSD.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be a present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

There is evidence that the Veteran served in the Republic of Vietnam from April 1966 to September 1967.  Post-service, he wrote a book about his traumatic experiences, which he included in his submission for the instant claim.  

In a November 2009 correspondence, Dr. D.F., a professor of sociology at Geneva College, stated that he met the Veteran in connection with the book he was writing and recalled that the Veteran's memories of Vietnam were vivid and intense.  He stated that the Veteran became emotional and would cry when discussing his experiences.  

A December 2009 initial social work assessment indicates that the Veteran reported having panic attacks in the early 1980s.  The Veteran reported that since then he has experienced symptoms of sleep disturbance with vivid nightmares, flashbacks, exaggerated startle response, and hypervigilence.  He denied any treatment for mental or emotional issues; however, he shared that he wrote a book about his Vietnam experiences.  He reported that he worked for 28 years with U.S. Airways until he retired; had been married for 28 years and had a good relationship with his family.  The social worker diagnosed the Veteran with chronic PTSD, moderate to severe, and assigned a GAF score of 56 to 58.  Subsequent social worker visits confirmed the PTSD diagnosis 

The Veteran was afforded a VA examination in July 2010 where the RO requested that the examiner provide all Axis I diagnoses and their relationship to the Veteran's experiences in service (the RO noted that the Veteran's stressors had been verified).  At the examination, the Veteran reported a pre-service history of abuse from his stepfather; several in-service stressors and post-service symptoms of panic attacks, starting in 1980.  He denied any treatment until December 2009 at the VA outpatient facility.  He denied follow up treatment.  He also reported that he wrote a book about his Vietnam experiences.  He reported that his mood was upbeat and denied complaints with depressed mood, irritability or anger.  He also reported getting 6 to 7 hours of sleep per night, with occasional difficulty falling asleep, nightmares and occasional sleep continuity disturbance.  

On examination, the examiner administered the Mississippi Scale for Combat-Related PTSD, the Pittsburgh Combat Exposure Scale, and the Beck Depression Inventory Scale.  On the Mississippi Scale, the Veteran obtained a score of 95, which was short of the score of 107 required for a PTSD diagnosis.  The examiner noted that most of the Veteran's symptoms appeared to relate to depression.  On the Pittsburgh Combat scale, the Veteran reported some level of combat exposure to 18 out of 19 possible events.  The examiner noted that the Veteran's report of his experiences appeared extreme.  On the Beck Depression Inventory, the Veteran obtained a score of 21, which indicated moderate depression.  The examiner opined that the Veteran's psychological testing did not appear to be consistent with the diagnosis of PTSD.  There were no Axis I diagnoses listed.  The examiner noted that there was no evidence of hypervigilence, hyper-alertness, or hyperarousal and the Veteran appears to have socialized normally since his discharge.  In regard to the Veteran's occasional nightmares, the examiner noted that the Veteran's sleep appears to be average for his age and physical condition.  

In a May 2011 correspondence T.P., a VA licensed social worker, states that he has a history of working in the mental health delivery system since he was stationed in Vietnam in 1971.  He states that the Veteran suffers from PTSD.  He bases his opinion on the Veteran and his wife's reports of his symptoms of panic attacks and sleep disturbances.  

In August 2011, T.P. states that he believes the Veteran suffers from PTSD.  He indicates that the Veteran has experienced the feeling that his life was in imminent danger; has isolated himself and experiences symptoms of hyperarousal.  He also references the book which the Veteran wrote which details his service experiences.  He explains that the Veteran did not seek help earlier than 2009 because he was afraid of being put in a mental health facility.   
The Veteran was afforded another VA examination in October 2013 where the examiner opined that the Veteran did not have a diagnosis of PTSD or any other mental disorder that conformed to the DSM-IV.  The examiner noted the Veteran's pre, during and post service history.  Since discharge, the Veteran has maintained a marriage, a job at a company for over 20 years and no indication of "full constellation of PTSD symptoms."  The examiner acknowledged the Veteran's in-service stressors, which included being ambushed near Con Thien; being stuck in a mortared bunker; and discovering fellow Marines who were killed in their foxholes.  The Veteran's experiences met Criterion A for "exposure to a traumatic event where the Veteran experienced, witnessed or was confronted with an event that involved actual or threated death."  However, the Veteran did not persistently re-experience the traumatic event, required by Criterion B, or persistently avoid stimuli associated with the trauma, required by Criterion C, or have increased arousal, required by Criterion D.  The examiner concluded that the Veteran did not meet the full criteria for PTSD.  The examiner noted that the Veteran's psychometric scores were in line with a diagnosis of depression, although the Veteran denied any subjective feeling of depression when asked by the examiner.  

The examiner addressed the conflicting opinions of the July 2010 VA examiner and T.P.  In that regard, the examiner stated that the December 2009 social worker's assessment of a PTSD diagnosis failed to identify a Criterion A stressor and did not indicate that the Veteran presented with full constellation of symptoms necessary for a PTSD diagnosis or any other Axis I psychiatric disorder.  The October 2013 examiner pointed out that the July 2010 VA examiner indicated that the Veteran lacked the full constellation of symptoms necessary for a PTSD diagnosis or any other psychiatric disorder.  Further, psychometric testing did not support a diagnosis of PTSD or any other Axis I psychiatric disorder.  The July 2010 examiner pointed out that the Veteran demonstrated excellent psychosocial functioning since his discharge.  

The Board finds that the July 2010 and October 2013 VA examination reports are the most probative evidence of record.  They were based upon a thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."). The October 2013 VA examiner reconciled conflicting evidence and provided a thorough explanation as to why the Veteran did not meet the criteria for any mental disorder, including PTSD.  These opinions were rendered by doctorate level VA psychiatrists who are qualified to assess such symptoms.  

The Board acknowledges that a VA social worker diagnosed the Veteran with PTSD.  However, the Board also finds that the VA social worker who diagnosed PTSD in December 2009 lacks the medical expertise needed to render such a diagnosis.  While the social worker frequently works with the mentally ill, he is not a medical professional.  Moreover, there is no evidence that he is qualified through education, training, or experience to offer diagnoses on complex psychiatric disorders.  As such he is not competent to diagnose PTSD and his diagnosis is of no probative value.  This finding is in line with the recent VA examiner's opinion that the evidence of record does not substantiate the social worker's diagnosis.

The Board accords greater probative value to the opinions of the VA examiners because of their medical expertise in evaluating psychiatric disorders.  The VA examiners have more specialized training in the mental health field.  Indeed, the VA examiners the social worker's diagnosis, and stated that the opinion failed to address all of the criteria for a PTSD diagnosis.  

Both VA examiners reviewed the Veteran's military records as well as the Veteran's entire medical records, and concluded that the evidence of record, to include the examination of the Veteran, did not support a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  Accordingly, the Board finds the VA examiners' opinions dispositive of the medical question of whether the Veteran has PTSD diagnosed in accordance with 38 C.F.R. § 4.125 at any time during the pendency of his claim.

Additionally, the Board acknowledges the Veteran's assertions that he suffers from PTSD, as well as his wife's description of his symptoms.  While the Veteran and his wife can competently report psychiatric symptoms, any opinion regarding whether those symptoms meet the DSM-IV criteria for a diagnosis of PTSD requires medical expertise under VA's regulation.  As such, the Board assigns no probative weight to the lay assertions that the Veteran currently suffers from PTSD.

Accordingly, the Board concludes that the evidence of record is against the Veteran's claim for service connection for PTSD, as he has no current diagnosis of the disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is not an approximate balance of evidence.  See  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


